Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to Applicant Amendment or Communication on 01/04/2021 with claims 1-20 are pending in the Application.  
Reason for allowance
 
 
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-10:
 None of the references of record teaches or suggests the claimed METHOD 
having the limitations/steps:
       --“depositing a first spacer layer on a sidewall of the gate stack, the first spacer layer 
comprising silicon and carbon;
depositing a second spacer layer on the first spacer layer, the second spacer layer 
comprising silicon, carbon, and nitrogen; and
depositing a third spacer layer on the second spacer layer, the third spacer layer 
comprising silicon, carbon, and nitrogen, wherein a combination of the first spacer layer, 
wherein a combination of the first spacer layer, the second spacer layer, and the third 
spacer layer has a k value of less than 4.0.
In combination with all other limitations /steps as recited in claim 1
II/ Group II: Claims 11-17:
 None of the references of record teaches or suggests the claimed METHOD having the limitations/steps:

depositing a second spacer layer on the first spacer layer;
depositing a third spacer layer on the second spacer layer, wherein each of the first spacer layer, the second spacer layer, and the third spacer layer comprises silicon, carbon, nitrogen, and hydrogen, and wherein the first spacer layer, the second spacer layer, and the third spacer layer have low k values of less than 3.9; and
etching the first spacer layer, the second spacer layer, and the third spacer layer to form a gate spacer. “--.
In combination with all other limitations /steps as recited in claim 11.
III/ Group III: Claims 18-20:
 None of the references of record teaches or suggests the claimed METHOD having the limitations/steps:
        --“depositing a first spacer layer on a sidewall of the gate stack;
depositing a second spacer layer on the first spacer layer; and
depositing a third spacer layer on the second spacer layer, wherein each of the 
first spacer layer, the second spacer layer, and the third spacer layer comprises silicon, 
carbon, nitrogen, and hydrogen; and
after the third spacer layer is deposited, performing a plasma treatment on the 
third spacer layer. “--.
In combination with all other limitations /steps as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


                                                    CONCLUSION
3. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Kim et al. (US 2016/0141381) discloses semiconductor devices and methods for fabricating the same.
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6.30 PM .US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                    /THINH T NGUYEN/                    Primary Examiner, Art Unit 2897